                                                                                                          Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                     )
     State of California, et al.                                    4:17-cv-5783 -HSG
                                                       )   Case No: _______________
 4                                                     )
                                     Plaintiff(s),     )   APPLICATION FOR
 5                                                     )   ADMISSION OF ATTORNEY
             v.
                                                       )   PRO HAC VICE; ORDER
 6   Health and Human Services, et al.                 )   (CIVIL LOCAL RULE 11-3)
                                                       )
 7                                                     )
                                     Defendant(s).
                                                       )
 8
          I, /s/Fadwa A. Hammoud                   , an active member in good standing of the bar of
 9    Michigan                      , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: State of Michigan (Proposed Intervenor) in the
      above-entitled action. My local co-counsel in this case is __________________________________,
                                                                 Karli Eisenberg                         an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                                   LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      P.O. Box 30212                                           1300 I Street
14    Lansing, MI 48909                                        Sacramento, CA 95814
       MY TELEPHONE # OF RECORD:                               LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (517) 335-7628                                           (916) 210-7913
       MY EMAIL ADDRESS OF RECORD:                             LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    hammoudf1@michigan.gov                                   karli.eisenberg@doj.ca.gov
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: P74185       .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 11/27/19                                                   /s/Fadwa A. Hammoud
22                                                                                   APPLICANT

23
                                                           ISTRIC
                                     ORDER GRANTING APPLICATION
24                                                   TES D
                               FOR ADMISSION OF ATTORNEY PRO     TC
                                                             HAC VICE
                                                    A          T
                                                                                           O




         IT IS HEREBY ORDERED THAT the application of /s/Fadwa A. Hammoud                        is granted,
                                                           S




25
                                                                                            U
                                                         ED




     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
                                                                                             RT
                                                     UNIT




                                                                            D
                                                                  DENIE with, local co-counsel
26   appearance pro hac vice. Service of papers upon, and communication
     designated in the application will constitute notice to the party.
                                                                                                  R NIA




27

28   Dated: 12/5/2019
                                                                                                 m Jr.
                                                     NO




                                                                                 o o d S. Gillia
                                                                    UNITED        STATES     DISTRICT  JUDGE October 2012
                                                                                                FO




                                                                           a y w
                                                                J u d ge H
                                                      RT




                                                                                             LI




     PRO HAC VICE APPLICATION & ORDER                         ER
                                                           H




                                                                                            A




                                                                   N                        C
                                                                                       OF
